        Case 1:18-cr-00887-SHS Document 102 Filed 05/27/20 Page 1 of 1




                    PATRICK J. JOYCE, ESQ.
                                         Attorney at Law
                                 70 Lafayette Street - 2nd Floor
                                  New York, New York 10013
                                        (212) 285-2299
                                     FAX (212) 513-1989
                                                                   New Jersey Office:
                                                                   658 Ridgewood Road
                                                                   Maplewood, NJ 07040
                                                                   (973) 324-9417
May 27, 2020
VIA ECF

Honorable Sidney H. Stein
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

       RE: United States v. Jason Rhodes
             18-CR-887

Dear Judge Stein,

        I represent the defendant, Jason Rhodes, in the above-captioned case. Mr. Rhodes is
currently scheduled to be sentenced before Your Honor on June 24, 2020. For the reasons detailed
below, I respectfully request the Court adjourn Mr. Rhodes’ sentencing hearing to a date
convenient for the Court in August (with the exception of Fridays).

       In light of the health pandemic, our office has not been able to meet with Mr. Rhodes in
person to prepare for sentence. All of our office’s cases scheduled for June have now been
adjourned to August, and I request this adjournment to give our office an opportunity to
meaningfully meet with Mr. Rhodes prior to sentencing.

       I have communicated with AUSAs Elisha Kobre and Jared Lenow, who consent to an
adjournment until August. I therefore request that the sentencing hearing be adjourned to a
Monday, Tuesday, Wednesday, or Thursday convenient for the Court in August. This is the
defense’s second request for an adjournment of sentencing.


                                                            Respectfully submitted,
                                                            /s/ Patrick Joyce
                                                            Attorney for Jason Rhodes

CC:    Jared Lenow, AUSA
       Elisha Johnathan Kobre, AUSA



                                               1
